Although this court unfortunately alluded to the condition imposed here as a condition of probation, it is clear that there was no probation, and the condition in question was imposed as part of a straight sentence. While such a condition might well have been possible as a condition of probation, it is not authorized as part of a straight sentence. The parameters of felony sentencing are established by statute, and there is no statutory provision authorizing the imposition of a condition such as the one imposed here.
I believe our duty under Anders, supra, is to identify such errors, and act upon them.